Citation Nr: 0530904	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  97-28 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein the RO denied reopening a claim 
for service connection for a nervous disorder.  The veteran 
filed a notice of disagreement in July 1997.  The RO issued a 
statement of the case in August 1997 and received the 
veteran's substantive appeal in September 1997.  

In an October 2004 decision, the Board reopened the veteran's 
claim for service connection for an acquired psychiatric 
disorder, and remanded the claim on a denovo basis to the RO 
for additional development, to include a VA examination.  The 
requested examination was completed in March 2005.  The case 
has returned to the Board for appellate review.  

In a September 2005 written argument to the RO, the veteran's 
representative appeared to have raised the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  As this issue has not been developed for 
appellate consideration, it is referred to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that he currently has an 
acquired psychiatric disorder which had its onset during 
military service.  Service medical records reflect that the 
veteran was considered psychiatrically normal upon service 
entrance (see November 1967 pre-induction examination 
report).  A February 1970 discharge examination report 
reflects that the veteran was found to have been 
psychiatrically "normal."  On a February 1970 Report of 
Medical History, the veteran indicated that he had had 
nervous trouble.  He was found fit for discharge. 

Post-service private and VA treatment and examination 
reports, dating from September 1970 to March 2005, are of 
record.  A September 1970 VA treatment note reflects that the 
veteran was first treated for nervousness in service after he 
was a witness in a court martial proceeding.  He reportedly 
became nervous during the proceeding and started sweating and 
stuttering.  Since discharge, he apparently took a trip to 
Europe but he continued to complain of nervousness.  The 
examiner entered a diagnosis of anxiety reaction.  The 
veteran was prescribed Valium.  In a letter, dated in 
September 1976, A. V., M.D. indicated that he had treated the 
veteran for severe depression since October 1972, to include 
electro-convulsive treatments and medication.  Dr. A. V. 
reported that the veteran would need long-term treatment and 
considered his prognosis to be guarded.  

During a January 1977 VA neuropsychiatric examination, the 
veteran reported that he had attended a VA mental health 
clinic for several months and then sought treatment from a 
private psychiatrist from 1972 to 1976.  Following a mental 
status examination by VA in 1977, the examining physician 
entered a diagnosis of depressive neurosis.  

In April 1984, the veteran was hospitalized at the City 
Hospital Center at Elmhurst after behaving irrationally for 
several days.  A history of psychiatric illness noted that 
the veteran had been very depressed since he had returned 
from  Vietnam.  He was assessed with bipolar affective 
disorder, mixed, rule out schizoaffective disorder.  In 
December 1986, the veteran was admitted to the Frankin 
General Hospital with complaints of depression and suicidal 
ideation.  A history noted that he had a long-standing 
history of mental illness dating back at least 15 years and 
that his mental symptoms started approximately after the 
Vietnam War.  Following a mental status examination, the 
veteran was diagnosed with schizoaffective disorder, 
depressed type.

Subsequent private treatment records primarily reflect that 
the veteran continued to seek treatment for his bipolar 
affective disorder and that he had been prescribed 
psychotropic medications.  

Upon examination by VA in March 2005, the examiner did not 
indicate whether or not he had reviewed the claims file prior 
to examining the veteran.  After a mental status examination 
of the veteran, the examiner entered an assessment of bipolar 
disorder, PTSD in remission.  With regards to the veteran's 
bipolar disorder, the examiner concluded that it began after 
discharge, but that it did not appear to be related to 
military service.  However, the examiner failed to address 
whether the veteran's bipolar disorder was manifested to a 
compensable degree within one year of service discharge (May 
1970 to May 1971).  As the examiner did not address whether 
or not the veteran's bipolar disorder was manifested to a 
compensable degree within one year of service discharge in 
May 1970, especially in light of a diagnosis of anxiety 
reaction by VA in September 1970 (see September 1970 VA 
outpatient report) and a September 1976 private treatment 
report reflecting that the appellant had received treatment 
for depression beginning in October 1972 (see September 1976 
report, submitted by A.V., M.D.), the Board concludes that 
clarification of the March 2005 VA opinion is warranted prior 
to final appellate review of the claim. 

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should request clarification 
of the March 2005 VA opinion (or, if the 
examiner is unavailable, another VA 
physician will need to review the entire 
record).  First, the VA physician should 
specifically state whether or not the 
veteran's bipolar disorder was manifested 
to a compensable degree within one year 
of service discharge (i.e., May 1970 to 
May 1971).  In formulating the requested 
opinion, the VA examiner should comment 
on the clinical evidence of record to 
include, but not limited to, service 
medical records, diagnosis of anxiety 
reaction by VA in September 1970 (see 
September 1970 VA outpatient report), 
September 1976 letter from A. V., M.D., 
reflecting that he had treated the 
veteran for severe depression since 
October 1972, and diagnosis of depressive 
neurosis by VA (see January 1977 VA 
neuropsychiatric examination report).  
Second, if the veteran's bipolar disorder 
was not manifested in service or within 
one year of service discharge in May 
1970, the examiner should provide a 
rationale for the March 2005 VA opinion 
that the bipolar disorder did not appear 
to be related to military service.  It is 
imperative that the examiner who is 
designated to examine the claims file 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  If the VA 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, this should be clearly 
indicated.  The VA examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached in a legible report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims folder is returned to the Board 
for further appellate consideration. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003,  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2004).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

